Citation Nr: 0722911	
Decision Date: 07/26/07    Archive Date: 08/06/07

DOCKET NO.  95-15 464	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUE

Entitlement to service connection for membranous 
glomerulonephritis with nephrotic syndrome.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Nancy Rippel, Counsel


INTRODUCTION

The veteran had active military service from October 1964 to 
January 1971 and from August 1971 to April 1985.

This matter comes before the Board pursuant to an Order of 
the United States Court of Appeals for Veterans Claims 
(Court) dated in November 2006.  

This matter initially came before the Board of Veterans' 
Appeals (Board) on appeal from a February 1994 rating 
decision of the Department of Veterans Affairs (VA) Regional 
Office (RO) in Winston-Salem, North Carolina.

The veteran testified in support of his claim before the 
undersigned Veterans Law Judge in March 1997 at the BVA.  A 
transcript of his hearing has been associated with the 
record.

When the veteran's appeal was before the Board in April 1997, 
it was remanded to the RO for additional development of the 
record.  The case was returned to the Board for appellate 
consideration in August 2002.  In October 2005, the Board 
denied the claim.  The veteran appealed that decision to the 
Court.  In the aforementioned November 2006 Order, the Court 
vacated the Board decision and remanded the matter for 
further action consistent with a Joint Motion for Remand 
between the parties.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The Joint Motion for Remand upon which the Court Order is 
based states that the Board did not provide adequate reasons 
and bases for its conclusion that the veteran's membranous 
glomerulonephritis with nephrotic syndrome was not related to 
service.  The parties to the Joint Motion take issue with the 
Board's evaluation of the multiple medical opinions which 
were considered in the decision.  The specific medical 
opinions considered were a VA medical opinion dated in 
February 1999, opinions by two VA physicians dated in 
February 2001, and an independent medical examiner's opinion 
(IME) obtained by the Board, dated in August 2004.  The 
motion notes that part of the 1999 opinion which provides 
that the veteran's "membranous glomerulonephritis was very 
likely present during active duty...."  It also notes that the 
other two opinions, which are essentially unfavorable to the 
claim, do not discuss this opinion.  

The parties agreed that while the Board gave reasons why it 
did not find the 1999 opinion as persuasive as the other two 
opinions ("VA examiner in February 1999 did opine that the 
veteran's glomerulonephritis was present during active duty.  
However, he did not discuss the rational basis for his 
conclusion."), the other medical opinions on which it relied 
were inadequate because they did not discuss the 1999 
favorable opinion.  

The Joint Motion explains that remand is necessary because of 
the VA's failure to provide a thorough and complete VA 
medical examination.  It also indicates that VA should take 
steps to assure that all copies of the veteran's private and 
VA medical records are associated with the file prior to 
readjudication.  

By way of history, the Board notes that the veteran has 
advanced several theories in which service connection could 
be established for glomerulonephritis:  1) That 
glomerulonephritis is the continuation of renal 
insufficiency, manifested by laboratory tests, lower leg 
swelling and flank pain, that was documented in service;  2) 
that glomerulonephritis is directly related to Agent Orange 
exposure in Vietnam,  applying 38 C.F.R. § 3.303(d);  3) that 
glomerulonephritis is due to service-connected hypertension; 
and  4) that glomerulonephritis is due to the long-term use 
of prescribed medications, including non-steroidal and 
steroidal drugs.

Moreover, the Veterans Claims Assistance Act of 2000 (VCAA) 
is applicable to this appeal.  During the pendency of this 
appeal, on March 3, 2006, the Court issued a decision in the 
consolidated appeal of Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006), which held that the VCAA notice requirements 
of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to 
all elements of a claim.  Upon a review of the file, it also 
appears that this case must be remanded for proper notice to 
the veteran under 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b).

Accordingly, the case is REMANDED for the following action:

1.  The RO is to provide the veteran a 
corrective VCAA notice under 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b), that 
includes an explanation as to the 
information or evidence needed to 
establish a disability rating and 
effective date for the claims on appeal, 
as outlined by the Court in 
Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006).  

2.  The veteran should be requested to 
provide the names and addresses and dates 
of treatment of all medical care 
providers, VA and non-VA, that have 
treated him for membranous 
glomerulonephritis with nephrotic 
syndrome.  After the veteran has signed 
the appropriate releases for any records 
not already in the claims folder, those 
records should be obtained and associated 
with the claims folder.  All attempts to 
procure records should be documented in 
the file.  If records identified by the 
veteran cannot be obtained, a notation to 
that effect should be inserted in the 
file.  The veteran and his representative 
are to be notified of unsuccessful 
efforts in this regard, in order to allow 
the veteran the opportunity to obtain and 
submit those records for VA review.

3.  The veteran should be scheduled for a 
VA nephrology examinations for an opinion 
as to the whether there is at least a 50 
percent probability or greater (at least 
as likely as not) that he has any present 
membranous glomerulonephritis with 
nephrotic syndrome as a result of 
service.  If a nephrologist is not on 
staff, a fee-basis examination by a 
nephrologist is to be conducted.  The 
nephrologist is asked to comment on 
whether glomerulonephritis: 1) is the 
continuation of renal insufficiency, 
manifested by laboratory tests, lower leg 
swelling and flank pain, that was 
documented in service; 2) is directly 
related to Agent Orange exposure in 
Vietnam, applying 38 C.F.R. § 3.303(d); 
3) is due to service-connected 
hypertension; or 4) is due to the long-
term use of prescribed medications, 
including non-steroidal and steroidal 
drugs.  

All indicated tests and studies are to be 
performed.  Prior to the examination, the 
claims folder must be made available to 
the physician for review of the case.  A 
notation to the effect that this record 
review took place should be included in 
the report.  Opinions should be provided 
based on the results of examination, a 
review of the medical evidence of record, 
and sound medical principles.  All 
examination findings, along with the 
complete rationale for all opinions 
expressed, should be set forth in the 
examination report.  The examiner is 
asked to comment on the previous medical 
opinions rendered in February 1999, 
February 2001 and August 2004.  

4.  The veteran must be given adequate 
notice of the date and place of any 
requested examination.  A copy of all 
notifications, including the address 
where the notice was sent must be 
associated with the claims folder.  The 
veteran is to be advised that failure to 
report for a scheduled VA examination 
without good cause shown may have adverse 
effects on his claims.

5.  After the development requested above 
has been completed to the extent 
possible, the RO should again review the 
record.  If any benefit sought on appeal, 
for which a notice of disagreement has 
been filed, remains denied, the appellant 
and representative, if any, should be 
furnished a supplemental statement of the 
case and given the opportunity to respond 
thereto.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case. The appellant need take no action 
unless otherwise notified. VA will notify the appellant if 
further action is required on his or her part.  The appellant 
has the right to submit additional evidence and argument on 
the matter or matters the Board has remanded. Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).



_________________________________________________
RENÉE M. PELLETIER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).

